UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7220


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DIRK LADSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:93-cr-00162-RAJ-10)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dirk Ladson, Appellant Pro Se.    Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dirk Ladson appeals the district court’s order denying

his     motion    to     modify    his    sentence   pursuant      to    18    U.S.C.

§ 3582(c)(2) (2006).            We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by    the      district     court.        See    United    States       v.    Ladson,

No. 2:93-cr-00162-RAJ-10 (E.D. Va. filed June 11, 2008; entered

June 16, 2008).            We dispense with oral argument because the

facts    and     legal    contentions     are   adequately   presented         in   the

materials       before    the     court   and   argument   would    not       aid   the

decisional process.

                                                                             AFFIRMED




                                           2